EXHIBIT 10.1

FORM OF

SIMON PROPERTY GROUP
SERIES 2018 LTIP UNIT AWARD AGREEMENT

 

This Series 2018 LTIP Unit Award Agreement (“Agreement”) made as of the date set
forth below, among Simon Property Group, Inc., a Delaware corporation (the
“Company”), its subsidiary, Simon Property Group, L.P., a Delaware limited
partnership and the entity through which the Company conducts substantially all
of its operations (the “Partnership”), and the person identified below as the
grantee (the “Grantee”).

Recitals

A. The Grantee is an employee of the Company or one of its affiliates and
provides services to the Partnership.

B. The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) approved this award (this “Award”) pursuant to the
Partnership’s 1998 Stock Incentive Plan (as further amended, restated or
supplemented from time to time hereafter, the “Plan”) and the Eighth Amended and
Restated Agreement of Limited Partnership of the Partnership, as amended,
restated and supplemented from time to time hereafter (the “Partnership
Agreement”), to provide officers of the Company or its affiliates, including the
Grantee, in connection with their employment, with the incentive compensation
described in this Agreement, and thereby provide additional incentive for them
to promote the progress and success of the business of the Company and its
affiliates, including the Partnership. This Award was approved by the Committee
pursuant to authority delegated to it by the Board as set forth in the Plan and
the Partnership Agreement to make grants of LTIP Units (as defined in the
Partnership Agreement).

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

1. Administration.  This Award shall be administered by the Committee which has
the powers and authority as set forth in the Plan.  Should there be any conflict
between the terms of this Agreement and the Certificate of Designation, on the
one hand, and the Plan and the Partnership Agreement, on the other hand, the
terms of this Agreement and the Certificate of Designation shall prevail.

2. Definitions.   Capitalized terms used herein without definitions shall have
the meanings given to those terms in the Plan.  In addition, as used herein,
including in the Exhibits and Schedules:

“Award Date” means the date that the Award LTIP Units were granted as set forth
on Schedule A.

“Award LTIP Tranche A Units” means the number of Award LTIP Tranche A Units
granted by this Agreement, the number of which granted is set forth on Schedule
A.





--------------------------------------------------------------------------------

 



“Award LTIP Tranche B Units” means the number of Award LTIP Tranche B Units
granted by this Agreement, the number of which granted is set forth on Schedule
A.

“Award LTIP Units” means the Award LTIP Tranche A Units, the Award LTIP Tranche
B Units, or both of the foregoing together, as the context may require.

“Baseline Value” means $171.74, the per share closing price of the Common Stock
reported by The New York Stock Exchange for the last trading date preceding
January 1, 2018.  For purposes of the Index measure used in determining the
attainment of the Relative TSR Goal, the baseline value shall also be the ending
value of the Index as of the last day of the year prior to the Effective Date.

“CAGR” means compound annual growth rate.

“Cause”  shall have the meaning specified in the Grantee’s Employment Agreement
or, in the case the Grantee is not employed pursuant to an employment agreement
or is party to an Employment Agreement that does not define the term, “Cause”
shall mean any of the following acts by the Grantee: (i) embezzlement or
misappropriation of corporate funds, (ii) any acts resulting in a conviction
for, or plea of guilty or nolo contendere to, a charge of commission of a
felony, (iii) misconduct resulting in injury to the Company or any affiliate,
(iv) activities harmful to the reputation of the Company or any affiliate, (v) a
material violation of Company or affiliate operating guidelines or policies,
(vi) willful refusal to perform, or substantial disregard of, the duties
properly assigned to the Grantee, or (vi) a violation of any contractual,
statutory or common law duty of loyalty to the Company or any affiliate.

“Certificate of Designation” means the Certificate of Designation of Series 2018
LTIP Units of the Partnership approved by the Company as the general partner of
the Partnership.

“Change of Control” means:

(i) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any of its subsidiaries, or the estate of
Melvin Simon, Herbert Simon or David Simon (the “Simons”), or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Company or any of its subsidiaries), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Exchange Act) of such person, shall become the “beneficial owner” (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing twenty-five percent (25%) or more of
the Company’s then outstanding voting securities entitled to vote generally in
the election of directors; provided that for purposes of determining the
“beneficial ownership” (as such term is defined in Rule 13d-3 under the Exchange
Act) of any “group” of which the Simons or any of their affiliates or associates
is a member (each such entity or individual, a “Related Party”), there shall not
be attributed to the beneficial ownership of such group any shares beneficially
owned by any Related Party;





--------------------------------------------------------------------------------

 



(ii) Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board of Directors;

(iii) The consummation of a reorganization, merger or consolidation in which the
Company and/or the Partnership is a party, or of the sale or other disposition
of all or substantially all of the assets of the Company and/or the Partnership
(any such reorganization, merger, consolidation or sale or other disposition of
assets being referred to as a “Business Combination”), in each case unless,
following such Business Combination, (A) more than sixty percent (60%) of the
combined voting power of the then outstanding voting securities of the surviving
or acquiring corporation resulting from the Business Combination entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners of the Company’s outstanding voting securities
immediately prior to such Business Combination in substantially the same
proportions as their beneficial ownership, immediately prior to such Business
Combination, of the Company’s outstanding voting securities, (B) no person
(excluding the Company, the Simons, any employee benefit plan or related trust
of the Company or such surviving or acquiring corporation resulting from the
Business Combination and any person beneficially owning, immediately prior to
such reorganization, merger or consolidation, directly or indirectly,
twenty-five percent (25%) or more of the Company’s outstanding voting
securities) beneficially owns, directly or indirectly, twenty-five percent (25%)
or more of the combined voting power of the then outstanding voting securities
of the surviving or acquiring corporation resulting from the Business
Combination entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of the surviving or
acquiring corporation resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement
providing for such Business Combination; or

(iv) Approval by the stockholders of a complete liquidation or dissolution of
the Company and/or the Partnership.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Company’s common stock, par value $0.0001 per share,
either currently existing or authorized hereafter.





--------------------------------------------------------------------------------

 



“Continuous Service” means the continuous service to the Company or any
subsidiary or affiliate, without interruption or termination, in any capacity of
employment. Continuous Service shall not be considered interrupted in the case
of:  (i) any approved leave of absence; (ii) transfers among the Company and any
subsidiary or affiliate in any capacity of employment; or (iii) any change in
status as long as the individual remains in the service of the Company and any
subsidiary or affiliate in any capacity of employment. An approved leave of
absence shall include sick leave (including, due to any mental or physical
disability whether or not such condition rises to the level of a Disability),
military leave, or any other authorized personal leave.  For purposes of
determining Continuous Service, service with the Company includes service,
following a Change of Control, with a surviving or successor entity (or its
parent entity) that agrees to continue, assume or replace this Award, as
contemplated by Section 4(d)(ii)(B).  

 “Disability” means, with respect to the Grantee, a “permanent and total
disability” as defined in Section 22(e)(3) of the Code.

“Earned LTIP Tranche A Units” means those Award LTIP Tranche A Units that have
been determined by the Committee, in its sole and absolute discretion, to have
been earned on the Tranche A Valuation Date based on the extent to which the FFO
Goal or the Relative TSR Goal have been achieved as set forth in Section 3(c) or
have otherwise been earned under Section 4.

“Earned LTIP Tranche B Units” means those Award LTIP Tranche B Units that have
been determined by the Committee, in its sole and absolute discretion, to have
been earned on the Tranche B Valuation Date based on the extent to which the FFO
Goal or the Relative TSR Goal have been achieved as set forth in Section 3(c) or
have otherwise been earned under Section 4.

“Earned LTIP Units” means those Award LTIP Units that have been determined by
the Committee, in its sole and absolute discretion, to have been earned on the
applicable Valuation Date based on the extent to which the FFO Goal or the
Relative TSR Goal have been achieved as set forth in Section 3(c) or have
otherwise been earned under Section 4.

“Effective Date” means the close of business on January 1, 2018.

“Employment Agreement” means, as of a particular date, any employment or similar
service agreement then in effect between the Grantee, on the one hand, and the
Company or one of its Subsidiaries, on the other hand, as amended or
supplemented through such date.

“Ending Common Stock Price” means, as of a particular date, the average of the
closing prices of the Common Stock reported by The New York Stock Exchange for
the twenty (20) consecutive trading days ending on (and including) such date;
provided, however, that if such date is the date upon which a Change of Control
occurs, the Ending Common Stock Price as of such date shall be equal to the fair
value, as determined by the Committee, in its sole and absolute discretion, of
the total consideration paid or payable in the transaction resulting in the
Change of Control for one share of Common Stock.  For purposes of determining
whether the Relative TSR Goal has been attained, an average of the closing
measurements published for the twenty (20) consecutive trading days ending on
(and including) the applicable Valuation Date shall be used for determining the
ending Index measure.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.





--------------------------------------------------------------------------------

 



“Family Member” has the meaning set forth in Section 7.

“FFO” shall mean funds from operations per share and shall be determined by
using the consolidated FFO per share disclosed by the Company in its earnings
releases and filings with the SEC during the Tranche A Performance Period or the
Tranche B Performance Period, as the case may be.  FFO shall be increased or
decreased to give effect to any of the following:  any (i) extraordinary,
unusual or nonrecurring item, as described in Accounting Standards Codification
Topic 225-20 (or any successor pronouncement thereto) including without
limitation a spin-off, or as a result of dispositions not made in the ordinary
course,  (ii) litigation or claim judgments or settlements; (iii) changes in tax
laws, accounting principles, or other laws or regulatory rules affecting
reported results  (iv) other specific unusual or nonrecurring events, or
objectively determinable category thereof; (v) nonrecurring charges; and (vi) a
change in the Company’s fiscal year. Each such adjustment, if any, shall be made
by the Committee, in its sole and absolute discretion, in order to prevent the
undue dilution of the Grantee’s rights with respect to the Award, as modified
herein.

 

“FFO Goal” means the goal for FFO as set forth on Exhibit A-1 and Exhibit A-2.

 

“Good Reason” shall have the meaning specified in the Grantee’s Employment
Agreement, or, if the Grantee is not employed pursuant to an employment
agreement or is party to an Employment Agreement that does not define the term,
“Good Reason” shall mean any of the following events that occurs without the
Grantee’s prior consent:

 

(i)the Grantee experiences a material diminution in title, employment duties,
authority or responsibilities as compared to the title, duties, authority and
responsibilities as in effect during the 90-day period immediately preceding the
Change of Control;

 

(ii)the Grantee experiences a material diminution in compensation and benefits
as compared to the compensation and benefits as in effect during the 90-day
period immediately preceding the Change of Control, other than (A) a reduction
in compensation which is applied to all employees of the Company or affiliate in
the same dollar amount or percentage, or (B) a reduction or modification of any
employee benefit program covering substantially all of the employees of the
Company or affiliate, which reduction or modification generally applies to all
employees covered under such program; or

 

(iii)the Grantee is required to be based at any office or location that is in
excess of 50 miles from the principal location of the Grantee’s work during the
90-day period immediately preceding the Change of Control.

 

Before a resignation will constitute a resignation for Good Reason, the Grantee
must give the Company or applicable affiliate a notice of resignation within 30
calendar days of the occurrence of the event alleged to constitute Good
Reason.  The notice must set forth in reasonable detail the specific reason for
the resignation and the facts and circumstances claimed to provide a basis for
concluding that such resignation is for Good Reason.  Failure to provide such
notice within such 30-day period shall be conclusive proof that the Grantee does
not have Good Reason to terminate employment.  In addition, Good Reason shall
exist only if the Company or applicable affiliate fails to remedy the event or
events constituting Good Reason within 30 calendar days after receipt of



--------------------------------------------------------------------------------

 



the notice of resignation.    

“Index” means the FTSE NAREIT Equity Retail Index or any successor index.

 

“Linear Interpolation” means straight line linear interpolation.

“LTIP Units” means the Series 2018 LTIP Units issued pursuant to the Certificate
of Designation.

 “Partnership Units” or “Units” has the meaning provided in the Partnership
Agreement.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

“Per Unit Purchase Price” has the meaning set forth in Section 5.

“Plan” has the meaning set forth in the Recitals.

“Qualified Termination” has the meaning set forth in Section 4(b).

“Relative TSR Goal” means the goal set for TSR on a relative basis as compared
to the weighted average of the Index, including the Company, as set forth on
Exhibit A-1 and Exhibit A-2.

 “SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Total Stockholder Return” or “TSR” means, with respect to a share of Common
Stock as of a particular date of determination, the sum of: (A) the difference,
positive or negative, between the Ending Common Stock Price as of such date and
the Baseline Value, plus (B) the total per-share dividends and other
distributions (excluding distributions described in Section 6) with respect to
the Common Stock declared between the Effective Date and such date of
determination and assuming contemporaneous reinvestment in Common Stock of all
such dividends and distributions, using as a re-investment price, the closing
price per share of the Common Stock as of the most recent ex-dividend date so
long as the “ex-dividend” date with respect thereto falls prior to such date of
determination.

“Transfer” has the meaning set forth in Section 7.

 “Tranche A Partial Service/Performance Factor” means a factor carried out to
the sixth decimal to be used in calculating the Earned LTIP Tranche A Units
pursuant to Section 4(b) in the event of a Qualified Termination, or pursuant to
Section 4(d) in the event of a Change of Control prior to the Tranche A
Valuation Date, determined by dividing the number of calendar days that have
elapsed since the Effective Date to and including the date of the Grantee’s
Qualified Termination or a Change of Control, whichever is applicable, by 730.





--------------------------------------------------------------------------------

 



“Tranche B Partial Service/Performance Factor” means a factor carried out to the
sixth decimal to be used in calculating the Earned LTIP Tranche B Units pursuant
to Section 4(b) in the event of a Qualified Termination, or pursuant to Section
4(d) in the event of a Change of Control prior to the Tranche B Valuation Date,
determined by dividing the number of calendar days that have elapsed since the
Effective Date to and including the date of the Grantee’s Qualified Termination
or a Change of Control, whichever is applicable, by 1,095.

“Tranche A Performance Period” means the period commencing on the Effective Date
and ending on the Tranche A Valuation Date.

“Tranche A Valuation Date” means December 31, 2019.

“Tranche B Performance Period” means the period commencing on the Effective Date
and ending on the Tranche B Valuation Date.

“Tranche B Valuation Date” means December 31, 2020.

“TSR Percentage” means the TSR achieved with respect to a share of Common Stock
from the Effective Date to the applicable Valuation Date determined by following
quotient: (A) the TSR divided by (B) the Baseline Value.

“Valuation Date” means either the Tranche A Valuation Date or the Tranche B
Valuation Date, as the case may be.

“Vested LTIP Tranche A Units” means those Earned LTIP Tranche A Units that have
fully vested in accordance with the time-based vesting conditions of
Section 3(d) or have vested on an accelerated basis under Section 4.

“Vested LTIP Tranche B Units” means those Earned LTIP Tranche B Units that have
fully vested in accordance with the time-based vesting conditions of
Section 3(d) or have vested on an accelerated basis under Section 4.

“Vested LTIP Units” means in the Vested Tranche A Units and Vested Tranche B
Units.

3. Award. 

(a) The Grantee is granted as of the Award Date, the number and type of Award
LTIP Units set forth on Schedule A which are subject to forfeiture provided in
this Section 3 and Section 4.  It is a condition to the effectiveness of this
Award that the Grantee execute and deliver an original or counterpart original
of this Agreement and such other documents that the Company and/or the
Partnership reasonably request in order to comply with all applicable legal
requirements, including, without limitation, federal and state securities laws,
and the Grantee pays the Per Unit Purchase Price for each such Award LTIP Unit
issued. 

(b) The Award LTIP Units are subject to forfeiture during a maximum of a
four-year period based on a combination of (i) the extent to which the FFO Goal
or the Relative TSR Goal are achieved and (ii) the passage of four years or a
shorter period in



--------------------------------------------------------------------------------

 



certain circumstances as provided herein in Section 4.  Award LTIP Units may
become Earned LTIP Units and Earned LTIP Units may become Vested LTIP Units in
the amounts and upon the conditions set forth in this Section 3 and in Section
4, so long as the Continuous Service of the Grantee continues through and on
each applicable vesting date, unless otherwise expressly set forth in this
Agreement with respect to a Qualified Termination or Change of Control, or as
determined by the Committee, in its sole and absolute discretion, as provided in
Section 4(f).

(c) As soon as practicable following the applicable Valuation Date, for each of
the Award LTIP Tranche A Units and the Award LTIP Tranche B Units, as of each
such applicable Valuation Date, the Committee, in its sole and absolute
discretion, will determine:

(i) the extent to which the FFO Goal has been achieved;

(ii) the extent to which the Relative TSR Goal has been achieved;

(iii) using the payout matrix on Exhibit A-1 and Exhibit A-2, as applicable, the
number of Earned LTIP Units to which the Grantee is entitled; and

(iv) the calculation of the Tranche A Partial Service/Performance Factor or
Tranche B Partial Service/Performance Factor, as either may be  applicable to
the Grantee.

If the number of Earned LTIP Units is smaller than the number of Award LTIP
Units on either the Tranche A Valuation Date or Tranche B Valuation Date, as the
case may be, then the Grantee, as of the Tranche A Valuation Date or Tranche B
Valuation Date, as the case may be, shall forfeit a number of Award LTIP Tranche
A Units or Award LTIP Tranche B Units, as the case may be, equal to the
difference without payment of any consideration by the Partnership other than as
provided in the last sentence of Section 5; thereafter the term LTIP Tranche A
Units or LTIP Tranche B Units, as the case may be, will refer only to the Earned
LTIP Tranche A Units or Earned LTIP Tranche B Units, as the case may be, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
the Award LTIP Tranche A Units or Award LTIP Tranche B Units, as the case may
be, that were so forfeited.

(d) (1) The Earned LTIP Tranche A Units shall become Vested LTIP Tranche A Units
in the following amounts and at the following times, provided that the
Continuous Service of the Grantee continues through and on the applicable
vesting date or the accelerated vesting date provided in Section 4, as
applicable:

(i) fifty percent (50%) of the Earned LTIP Tranche A Units shall become Vested
LTIP Tranche A Units on January 1, 2021; and

(ii) fifty percent (50%) of the Earned LTIP Tranche A Units shall become Vested
LTIP Tranche A Units on January 1, 2022.





--------------------------------------------------------------------------------

 



(2) One hundred percent (100%) of the Earned LTIP Tranche B Units shall become
Vested LTIP Tranche B Units on January 1, 2022, provided that the Continuous
Service of the Grantee continues through and on the applicable vesting date or
the accelerated vesting date provided in Section 4, as applicable.

(e) Except as otherwise provided under Section 4, upon termination of Continuous
Service before the applicable vesting date, any Earned LTIP Units that have not
become Vested LTIP Units pursuant to Section 3(d) shall, without payment of any
consideration to the Grantee other than as provided in the last sentence of
Section 5, automatically and without notice be forfeited and be and become null
and void, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such Earned LTIP Units.

4. Termination of Grantee’s Employment; Death and Disability; Change of Control.

(a) If the Grantee’s Continuous Service terminates prior to the final scheduled
vesting date for any or all of the Earned LTIP Units in Section 3(d), the
provisions of Sections 4(b) through Section 4(f) shall govern the treatment of
the Grantee’s Award LTIP Units exclusively, unless the Grantee's Employment
Agreement contains provisions that expressly refer to this Section 4(a) and
provides that those provisions of the Employment Agreement shall instead govern
the treatment of the Grantee’s LTIP Units. In the event an entity of which the
Grantee is an employee ceases to be a subsidiary or affiliate of the Company,
such action shall be deemed to be a termination of employment of the Grantee for
purposes of this Agreement, unless the Grantee promptly thereafter becomes an
employee of the Company or any of its affiliates, provided that, the Committee
or the Board, in its sole and absolute discretion, may make provision in such
circumstances for lapse of forfeiture restrictions and/or accelerated vesting of
some or all of the Grantee’s Award LTIP Units and Earned LTIP Units that have
not previously been forfeited, effective immediately prior to such event. If a
Change of Control occurs, Section 4(d) shall govern the treatment of the
Grantee’s Award LTIP Units exclusively, notwithstanding the provisions of the
Plan.

(b) In the event of termination of the Grantee’s Continuous Service before one
or more Valuation Dates by Grantee’s death or Disability (each a “Qualified
Termination”), the Grantee will not forfeit the Award LTIP Units upon such
termination, but the following provisions of this Section 4(b) shall modify the
treatment of the Award LTIP Units:

(i) the calculations provided in Section 3(c) shall be performed as of the
applicable Valuation Date(s) for the Award LTIP Tranche A Units and Award LTIP
Tranche B Units as if the Qualified Termination had not occurred;

(ii) the number of Earned LTIP Tranche A Units and Earned LTIP Tranche B Units,
as the case may be, calculated, pursuant to Section 3(c) shall be  multiplied by
the applicable Partial Service/Performance Factor(s) (with the resulting
number(s) being rounded to the nearest whole LTIP Unit or, in the case of 0.5 of
a unit, up to the next whole unit), and such adjusted number of Earned



--------------------------------------------------------------------------------

 



LTIP Units shall be deemed the Grantee’s Earned LTIP Units for all purposes
under this Agreement; and

(iii) the Grantee’s Earned LTIP Units as adjusted pursuant to Section 4(b)(ii)
shall, as of the Valuation Date, become Vested LTIP Units and shall no longer be
subject to forfeiture pursuant to Section 3(e).

(c) In the event of Qualified Termination after the Valuation Date, all Earned
LTIP Units that have not previously been forfeited pursuant to the calculations
set forth in Section 3(c) shall, as of the date of such Qualified Termination,
become Vested LTIP Units and no longer be subject to forfeiture pursuant to
Section 3(e); provided that, notwithstanding that no Continuous Service
requirement pursuant to Section 3(d) will apply to the Grantee after the
effective date of a Qualified Termination after the Valuation Date, the Grantee
will not have the right to either (i) Transfer (as defined in Section 7), except
by reason of the Grantee’s death, or (ii) request conversion of his or her
Vested LTIP Units under the Certificate of Designation until, in either case,
such dates as of which his or her Earned LTIP Units would have become Vested
LTIP Units pursuant to Section 3(d) absent a Qualified Termination.

(d) If a Change of Control occurs prior to the final scheduled vesting date
specified in Section 3(d), the provisions of this Section 4(d) shall apply:

(i) If the Change of Control occurs prior to a Valuation Date, the calculation
of the number of Earned LTIP Units associated with such Valuation Date(s) as
provided in Section 3(c) shall be performed as of the date of the Change of
Control.

(ii) If, within 24 months after a Change of Control (A) described in clauses (i)
or (ii) of the definition of Change of Control or (B) described in clause (iii)
of the definition of Change of Control in connection with which the surviving or
successor entity (or its parent entity) agrees to continue, assume or replace
this Award, the Grantee's Continuous Service terminates as the result of either
an involuntary termination for reasons other than Cause or a resignation for
Good Reason, then to the extent the Grantee’s Earned LTIP Units have not already
become Vested LTIP Units, such Earned LTIP Units shall become Vested LTIP Units
as of the termination of Continuous Service and shall no longer be subject to
forfeiture pursuant to Section 3(e).

(iii) If this Award is not continued, assumed or replaced in connection with a
Change of Control described in clause (iii) of the definition of Change of
Control as contemplated by Section 4(d)(ii)(B), then to the extent the Grantee’s
Earned LTIP Units have not already become Vested LTIP Units, such Earned LTIP
Units shall become Vested LTIP Units as of the date of the Change of Control and
shall no longer be subject to forfeiture pursuant to Section 3(e).  Unless the
Committee, in its sole and absolute discretion, provides otherwise in connection
with a Change of Control described in clause (iv) of the definition of Change of
Control, the Grantee’s Earned LTIP Units (as calculated pursuant to



--------------------------------------------------------------------------------

 



Section 4(d)(i) if the Change of Control occurs before one or both Valuation
Dates) shall, to the extent they have not already become Vested LTIP Units,
become Vested LTIP Units immediately prior to the consummation of the
liquidation, dissolution or sale of assets and shall no longer be subject to
forfeiture pursuant to Section 3(e).

(iv) For purposes of this Section 4(d), this Award will be considered assumed or
replaced if, in connection with the Change of Control transaction, either (A)
the contractual obligations represented by this Award are expressly assumed by
the surviving or successor entity (or its parent entity) with appropriate
adjustments to the number and type of securities subject to this Award that
preserves the economic or financial value of this Award existing at the time the
Change of Control occurs, or (B) the Grantee has received a comparable LTIP Unit
award that preserves the economic or financial value of this Award existing at
the time of the Change of Control transaction and is subject to substantially
similar terms and conditions as this Award. 

(v) Unless and until the Earned LTIP Units become Vested LTIP Units pursuant to
Section 4(d)(ii) or Section 4(d)(iii), the Earned LTIP Units shall vest in
accordance with Section 3(d).

(e) Notwithstanding the foregoing, in the event any payment to be made hereunder
after giving effect to this Section 4 is determined to constitute “nonqualified
deferred compensation” subject to Section 409A of the Code, then, to the extent
the Grantee is a “specified employee” under Section 409A of the Code subject to
the six-month delay thereunder, any such payments to be made during the
six-month period commencing on the Grantee’s “separation from service” (as
defined in Section 409A of the Code) shall be delayed until the expiration of
such six-month period.

(f) Unless the Grantee's Employee Agreement provides otherwise, in the event of
a termination of the Grantee’s Continuous Service other than a Qualified
Termination or a termination described in Section 4(d)(ii), all Award LTIP Units
and Earned LTIP Units that have not theretofore become Vested LTIP Units shall,
without payment of any consideration by the Partnership other than as provided
in the last sentence of Section 5, automatically and without notice terminate,
be forfeited and be and become null and void, and neither the Grantee nor any of
his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such Award LTIP Units or
Earned LTIP Units, provided, however, in the event the termination of Grantee’s
employment is due to Grantee’s retirement after age 55, the Committee may
determine, in its sole and absolute discretion, that all or any portion of the
Award LTIP Units or the Earned LTIP Units shall become Vested LTIP Units,
together with the terms and conditions upon which any such Award LTIP Units or
Earned LTIP Units shall become Vested LTIP Units. 

5. Payments by Award Recipients. The Grantee shall have no rights with respect
to this Agreement (and the Award evidenced hereby) unless he or she shall have
accepted this Agreement as described in Section 3(a) by (a) making a
contribution to the capital of the



--------------------------------------------------------------------------------

 



Partnership by certified or bank check, wire transfer or other instrument
acceptable to the Committee, in its sole and absolute discretion,, of $0.25 (the
“Per Unit Purchase Price”), multiplied by the number of Award LTIP Units, (b)
signing and delivering to the Partnership an original or counterpart original of
this Agreement and (c) unless the Grantee is already a Limited Partner (as
defined in the Partnership Agreement), signing, as a Limited Partner, and
delivering to the Partnership a counterpart signature page to the Partnership
Agreement (attached as Exhibit B). The Per Unit Purchase Price paid by the
Grantee shall be deemed a contribution to the capital of the Partnership upon
the terms and conditions set forth herein and in the Partnership Agreement. Upon
acceptance of this Agreement by the Grantee, the Partnership Agreement shall be
amended to reflect the issuance to the Grantee of the LTIP Units so accepted.
Thereupon, the Grantee shall have all the rights of a Limited Partner of the
Partnership with respect to the number of Award LTIP Units, as set forth in the
Certificate of Designation and the Partnership Agreement, subject, however, to
the restrictions and conditions specified herein. Award LTIP Units constitute
and shall be treated for all purposes as the property of the Grantee, subject to
the terms of this Agreement and the Partnership Agreement. In the event of the
forfeiture of the Grantee’s Award LTIP Units pursuant to this Agreement, the
Partnership will pay the Grantee an amount equal to the number of Award LTIP
Units so forfeited multiplied by the lesser of the Per Unit Purchase Price or
the fair market value of an Award LTIP Unit on the date of forfeiture as
determined by the Committee, in its sole and absolute discretion.

6. Distributions.

(a) The holders of Award LTIP Units, Earned LTIP Units and Vested LTIP Units
(until and unless forfeited pursuant to Section 3(e) or Section 4(g)), shall be
entitled to receive the distributions to the extent provided for in the
Certificate of Designation and the Partnership Agreement.

(b) All distributions paid with respect to LTIP Units shall be fully vested and
non-forfeitable when paid.

7. Restrictions on Transfer.

(a) Except as otherwise permitted by the Committee. in its sole and absolute
discretion, none of the Award LTIP Units, Earned LTIP Units, Vested LTIP Units
or Partnership Units into which Vested LTIP Units have been converted shall be
sold, assigned, transferred, pledged, hypothecated, given away or in any other
manner disposed or encumbered, whether voluntarily or by operation of law (each
such action a “Transfer”); provided that Earned LTIP Units and Vested LTIP Units
may be Transferred to the Grantee’s Family Members (as defined below) by gift,
bequest or domestic relations order; and provided further that the transferee
agrees in writing with the Company and the Partnership to be bound by all the
terms and conditions of this Agreement and the Partnership Agreement and that
subsequent transfers shall be prohibited except those in accordance with this
Section 7.  Additionally, all such Transfers must be in compliance with all
applicable securities laws (including, without limitation, the Securities Act)
and the applicable terms and conditions of the Partnership Agreement. In
connection with any such Transfer, the Partnership may require the Grantee to
provide an opinion of counsel, satisfactory to the Partnership that such
Transfer is in compliance with all federal and state



--------------------------------------------------------------------------------

 



securities laws (including, without limitation, the Securities Act).  Any
attempted Transfer not in accordance with the terms and conditions of this
Section 7 shall be null and void, and neither the Partnership nor the Company
shall reflect on its records any change in record ownership of any Earned LTIP
Units or Vested LTIP Units as a result of any such Transfer, shall otherwise
refuse to recognize any such Transfer and shall not in any way give effect to
any such Transfer.  Except as provided in this Section 7, this Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.

(b) For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which one or more of these persons (or the Grantee)
own more than 50 percent of the beneficial interests, and a partnership or
limited liability company in which one or more of these persons (or the Grantee)
own more than 50 percent of the voting interests.

8. Miscellaneous.

(a) Amendments. This Agreement may be amended or modified only with the consent
of the Company and the Partnership acting through the Committee, in its sole and
absolute discretion; provided that any such amendment or modification which
materially adversely affects the rights of the Grantee hereunder must be
consented to by the Grantee to be effective as against him or her.
Notwithstanding the foregoing, this Agreement may be amended in writing signed
only by the Company and the Partnership to correct any errors or ambiguities in
this Agreement and/or to make such changes that do not materially adversely
affect the Grantee’s rights hereunder. This grant shall in no way affect the
Grantee’s participation or benefits under any other plan or benefit program
maintained or provided by the Company or the Partnership or any of their
subsidiaries or affiliates.

(b) Clawback.  The Company has adopted an “Executive Compensation Clawback
Policy” (“Clawback Policy”) applicable to all performance-based compensation
paid or to be paid to the executive officers of the Company.  Grantee hereby
agrees that the series of Award LTIP Units which are awarded under terms of this
Agreement and which may become Earned LTIP Units and Vested LTIP Units hereunder
are and shall remain subject to the Clawback Policy, as the same may be
hereafter amended, modified or supplemented with the approval of the Committee,
in its sole and absolute discretion.  Further, Grantee agrees that should the
Committee, in its sole and absolute discretion, determine that any Earned LTIP
Units or Vested LTIP Units hereunder must be forfeited by the Grantee pursuant
to the Clawback Policy, Grantee shall tender repayment or forfeiture of the
Earned LTIP Units or Vested LTIP Units, as the case may be, to the Company in
amounts as may be determined from time-to-time by the Committee, in its sole and
absolute discretion, all in accordance with the Clawback Policy.  





--------------------------------------------------------------------------------

 



(c) Incorporation of Plan and Certificate of Designation; Committee
Determinations. The provisions of the Plan and the Certificate of Designation
are hereby incorporated by reference as if set forth herein. The Committee will
make the determinations and certifications required by this Award as promptly as
reasonably practicable following the occurrence of the event or events
necessitating such determinations or certifications. In the event of a Change of
Control, the Committee will make such determinations within a period of time
that enables the Company to make any payments due hereunder not later than the
date of consummation of the Change of Control.

(d) Status of LTIP Units; Plan Matters. This Award constitutes an incentive
compensation award under the Plan. The LTIP Units are equity interests in the
Partnership. The number of shares of Common Stock reserved for issuance under
the Plan underlying outstanding Award LTIP Units will be determined by the
Committee, in its sole and absolute discretion, in light of all applicable
circumstances, including calculations made or to be made under Section 3,
vesting, capital account allocations and/or balances under the Partnership
Agreement, and the exchange ratio in effect between Partnership Units and shares
of Common Stock. The Company will have the right, at its option, as set forth in
the Partnership Agreement, to issue shares of Common Stock in exchange for
Partnership Units in accordance with the Partnership Agreement, subject to
certain limitations set forth in the Partnership Agreement, and such shares of
Common Stock, if issued, will be issued under the Plan. The Grantee acknowledges
that the Grantee will have no right to approve or disapprove such determination
by the Company.

(e) Legend.  The records of the Partnership evidencing the LTIP Units shall bear
an appropriate legend, as determined by the Partnership in its sole discretion,
to the effect that such LTIP Units are subject to restrictions as set forth
herein and in the Partnership Agreement.

(f) Compliance With Law.  The Partnership and the Grantee will make reasonable
efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no LTIP Units
will become Vested LTIP Units at a time that such vesting would result in a
violation of any such law.

(g) Grantee Representations; Registration.

(i) The Grantee hereby represents and warrants that (A) he or she understands
that he or she is responsible for consulting his or her own tax advisor with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local or other taxing jurisdiction to which the Grantee is or by
reason of this Award may become subject, to his or her particular situation;
(B) the Grantee has not received or relied upon business or tax advice from the
Company, the Partnership or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Grantee provides
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an



--------------------------------------------------------------------------------

 



informed decision to accept this Award; (D) LTIP Units are subject to
substantial risks; (E) the Grantee has been furnished with, and has reviewed and
understands, information relating to this Award; (F) the Grantee has been
afforded the opportunity to obtain such additional information as he or she
deemed necessary before accepting this Award; and (G) the Grantee has had an
opportunity to ask questions of representatives of the Partnership and the
Company, or persons acting on their behalf, concerning this Award.

(ii) The Grantee hereby acknowledges that: (A) there is no public market
for  LTIP Units or Partnership Units into which Vested LTIP Units may be
converted and neither the Partnership nor the Company has any obligation or
intention to create such a market; (B) sales of LTIP Units and Partnership Units
are subject to restrictions under the Securities Act and applicable state
securities laws; (C) because of the restrictions on transfer or assignment of
LTIP Units and Partnership Units set forth in the Partnership Agreement and in
this Agreement, the Grantee may have to bear the economic risk of his or her
ownership of the LTIP Units covered by this Award for an indefinite period of
time; (D) shares of Common Stock issued under the Plan in exchange for
Partnership Units, if any, will be covered by a Registration Statement on Form
S-8 (or a successor form under applicable rules and regulations of the
Securities and Exchange Commission) under the Securities Act, to the extent that
the Grantee is eligible to receive such shares under the Plan at the time of
such issuance and such Registration Statement is then effective under the
Securities Act; and (E) resales of shares of Common Stock issued under the Plan
in exchange for Partnership Units, if any, shall only be made in compliance with
all applicable restrictions (including in certain cases “blackout periods”
forbidding sales of Company securities) set forth in the then applicable Company
employee manual or insider trading policy and in compliance with the
registration requirements of the Securities Act or pursuant to an applicable
exemption therefrom. 

(h) Section 83(b) Election.  The Grantee hereby agrees to make an election to
include the Award LTIP Units in gross income in the year in which the Award LTIP
Units are issued pursuant to Section 83(b) of the Code substantially in the form
attached as Exhibit C and to supply the necessary information in accordance with
the regulations promulgated thereunder. The Grantee agrees to file such election
(or to permit the Partnership to file such election on the Grantee’s behalf)
within thirty (30) days after the Award Date with the IRS Service Center where
the Grantee files his or her personal income tax returns, to provide a copy of
such election to the Partnership and the Company, and to file a copy of such
election with the Grantee’s U.S. federal income tax return for the taxable year
in which the Award LTIP Units are issued to the Grantee. So long as the Grantee
holds any Award LTIP Units, the Grantee shall disclose to the Partnership in
writing such information as may be reasonably requested with respect to
ownership of LTIP Units as the Partnership may deem reasonably necessary to
ascertain and to establish compliance with provisions of the Code applicable to
the Partnership or to comply with requirements of any other appropriate taxing
authority.





--------------------------------------------------------------------------------

 



(i) Tax Consequences.  The Grantee acknowledges that (i) neither the Company nor
the Partnership has made any representations or given any advice with respect to
the tax consequences of acquiring, holding, selling or converting LTIP Units or
making any tax election (including the election pursuant to Section 83(b) of the
Code) with respect to the LTIP Units and (ii) the Grantee is relying upon the
advice of his or her own tax advisor in determining such tax consequences.

(j) Severability.  If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect.

(k) Governing Law.  This Agreement is made under, and will be construed in
accordance with, the laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such state.

(l) No Obligation to Continue Position as an Employee, Consultant or
Advisor.  Neither the Company nor any affiliate is obligated by or as a result
of this Agreement to continue to have the Grantee as an employee, consultant or
advisor and this Agreement shall not interfere in any way with the right of the
Company or any affiliate to terminate the Grantee’s employment at any time.

(m) Notices.  Any notice to be given to the Company shall be addressed to the
Secretary of the Company at 225 West Washington Street, Indianapolis, Indiana
46204, and any notice to be given to the Grantee shall be addressed to the
Grantee at the Grantee’s address as it appears on the employment records of the
Company, or at such other address as the Company or the Grantee may hereafter
designate in writing to the other.

(n) Withholding and Taxes.  No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
this Award, the Grantee will pay to the Company or, if appropriate, any of its
affiliates, or make arrangements satisfactory to the Committee, in its sole and
absolute discretion, regarding the payment of any United States federal, state
or local or foreign taxes of any kind required by law to be withheld with
respect to such amount; provided, however, that if any LTIP Units or Partnership
Units are withheld (or returned), the number of LTIP Units or Partnership Units
so withheld (or returned) shall be limited to the number which have a fair
market value on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
and its affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Grantee.





--------------------------------------------------------------------------------

 



(o) Headings.  The headings of paragraphs of this Agreement are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.

(p) Counterparts.  This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.

(q) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and any successors to the Company and the
Partnership, on the one hand, and any successors to the Grantee, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.

(r) Section 409A.  This Agreement shall be construed, administered and
interpreted in accordance with a good faith interpretation of Section 409A of
the Code, to the extent applicable. Any provision of this Agreement that is
inconsistent with applicable provisions of Section 409A of the Code, or that may
result in penalties under Section 409A of the Code, shall be amended, with the
reasonable cooperation of the Grantee and the Company and the Partnership, to
the extent necessary to exempt it from, or bring it into compliance with,
Section 409A of the Code.

 

(s) Delay in Effectiveness of Exchange.    The Grantee acknowledges that any
exchange of Partnership Units for Common Stock or cash, as selected by the
General Partner, may not become effective until six (6) months from the date the
Vested LTIP Units that were converted into Partnership Units became fully
vested.

 

[Remainder of page left intentionally blank]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the ___ day of March, 2018.

 

 

 

 

SIMON PROPERTY GROUP, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

John Rulli

 

Title:

President of Malls
and Chief Administrative Officer

 

 

 

 

SIMON PROPERTY GROUP, L.P., a Delaware limited partnership

 

 

 

 

 

By:

Simon Property Group, Inc., a
Delaware corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

John Rulli

 

 

 

Title:

President of Malls and Chief Administrative Officer

 

 

 

 

 

GRANTEE

 

 

 

 

 

Name: [NAME]

 

 

--------------------------------------------------------------------------------